03/28/2022



                                                                                  Case Number: DA 21-0360




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                NO. DA 21-0360


ELGIN FABER and COLLEEN FABER,

                                Appellants/Cross-Appellees,
-vs-

KEITH RATY, COLLEEN RATY, et al,

                          Appellees/Cross-Appellants.
_________________________________________________________________


             ORDER GRANTING APPELLANTS’ MOTION
          FOR EXTENSION OF TIME TO FILE OPENING BRIEF

       Pursuant to unopposed motion, and good cause appearing;

       IT IS HEREBY ORDERED that Appellants are granted an additional thirty

(30) days from March 27, 2022, up to and including April 26, 2022, to file their

opening brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 28 2022